Citation Nr: 1013397	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar 
traumatic arthritis, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for cervical spine 
degenerative joint and disc disease, currently rated as 20 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from February 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that 
additional development is needed prior to deciding the 
appellant's claim.  

The Board notes that in an April 2009 letter, the appellant's 
private physician, Dr. R.A. Youens, stated that he had 
treated the appellant five times in the previous 12 months.  
He noted the visits to have taken place in October 2008, 
November 2008, December 2008 and April 2009.  A review of the 
file shows that these records have not been obtained and 
associated with the claim file.  Although cognizant that the 
appellant did not submit authorization/consent to obtain 
private treatment record or identify VA treatment records to 
be obtained relevant records to the appellant's claim have 
been identified and, as part of the duty to assist, VA has a 
continued duty to obtain relevant records.  Therefore, copies 
of any outstanding records of treatment received by the 
appellant for a dental condition should be obtained and made 
part of the claims file.  See 38 C.F.R. § 3.159.

Moreover, the Board notes that the appellant is currently 
service connected for thoracolumbar traumatic arthritis, 
evaluated as 40 percent disabling, cervical spine 
degenerative joint and disc disease, evaluated as 20 percent 
disabling, tonsillectomy, evaluated as non-compensable, and, 
anal fistula, evaluated as non-compensable.  A combined 
disability evaluation of 50 percent is in effect.  Thus, the 
Veteran does not currently meet the threshold criteria for 
entitlement to TDIU under 38 C.F.R. § 4.16.  However, as 
above, the Board is remanding the appellant's claim for an 
increased evaluation for his thoracolumbar and cervical spine 
disabilities.  It is unclear whether the appellant will meet 
the threshold criteria for entitlement to TDIU under 38 
C.F.R. § 4.16 after the claim is readjudicated after the 
requested development is completed.

The appellant has, in his May 2008 notice of disagreement, 
stated that he lost his job as a mail carrier due to his 
service-connected back disability.  The undersigned believes 
that additional information is required to determine the 
degree of industrial impairment resulting from the service-
connected disabilities and to determine if the appellant is 
unemployable as the result of the service-connected 
disabilities.  See Beaty v. Brown, 6 Vet. App. 532 (1994).  
The medical records, at present, do not clearly indicate 
whether the appellant is unemployable as the result of either 
his service-connected or his nonservice connected 
disabilities.  As stated by the Court in Friscia v. Brown, 7 
Vet. App. 294, 297 (1994) (citing Beaty, 6 Vet. App. at 537) 
the Board may not reject a claim for a total rating based on 
individual unemployability without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work based on her 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a Release 
of Information form and request that he 
complete the form for Dr. R.A. Youens.  
After the appellant provides the Release 
of Information form, the RO should 
request all treatment records for 
treatment in October 2008, November 2008, 
December 2008 and April 2009.  The same 
must be associated with the claim file.  
If the records are unavailable, this fact 
should be noted in the record and 
communicated to the Veteran. 

2.  After the above development has been 
completed, schedule the appellant for an 
appropriate VA examination to determine 
the impact of his service-connected 
disabilities on his employability.  The 
claims folder should be made available to 
the examiner for review.  Specifically, 
the examiner must state whether it is at 
least as likely as not that the Veteran's 
service-connected disabilities alone 
prevent him from securing and following a 
substantially gainful occupation.  Any 
opinion offered should be accompanied by 
a clear rationale.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The appellant and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


